Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint retaining means. These appear from the specification description to be fingers, prongs or tongues 24, 25 and 26. See for example, specification [0055]. However, specification [0047] expressly refers to retaining means that do not appear to be the  fingers, prongs or tongues 24, 25 and 26. Thus, the claimed retaining means is not described in the full, clear, concise and exact terms required by the Statute.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claimed retaining means is indefinite because it cannot be properly interpreted since it is not well described.
Claims 27-28 are further indefinite because it is not clear how more than two containers can be held in a carrier comprising at least one pair of retainers as encompassed in these claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuBois et al. (5,713,619) cited by applicant.
The claimed carrier can be carrier 10.
The claimed at least one pair of opposed retainers can be any two opposed pockets. The pockets are 12, 14, 16 and 18. They can each 
The claimed base can be the bottom part of the relevant retainers. The claimed step holding region can be the region comprising the steps (steps 76 and denesting lugs 54, each of which along with bottom wall 20 can hold some container of a different size thereon) and bottom wall 20.
The claimed inner wall can be a sidewall portion 22a and an adjacent web (24b or 24c). The claimed outer wall can be a sidewall portion and a web opposite the first ones indicated above. Thus the claimed retaining means can be the webs (per claim 19 there is one in the outer wall and per claim 25 there is one in the inner wall).
The steps as indicated above are not concentric.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over DuBois et al. (5,713,619). DuBois lacks substantially circular steps. On the other hand these are conventional as shown by the prior art of record. For example, see AU-A-33000/93 cited by applicant. It would have been obvious to provide DuBois with circular steps as a matter of obvious choice of design or to facilitate the holding of additional sizes of containers in the reference carrier. For example, two or more circular steps could be provided in the bottom wall 20 to facilitate the holding of two or more smaller container sizes than those discussed in the reference.  
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB K ACKUN/Primary Examiner, Art Unit 3736